Citation Nr: 1522520	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-17 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1. Entitlement to an initial rating greater than 30 percent for Parkinson's disease.

2.  Entitlement to an effective date earlier than July 28, 2006 for the grant of service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee where the RO reviewed and reversed a prior November 2006 denial of entitlement to service connection for Parkinson's disease pursuant to Nehmer v. U.S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991) (Nehmer). 

The earlier effective date issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his increased rating appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his increased rating appeal and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal as to the issue of entitlement to an initial rating greater than 30 percent for Parkinson's disease is dismissed.


REMAND

As indicated in the introduction, the RO initially denied the Veteran's July 2006 claim seeking entitlement to service connection for Parkinson's disease in a November 2006 rating decision.

Thereafter, in March 2011, the RO conducted a review of the Veteran's Parkinson's disease claim pursuant to an order of the United States District Court in the class-action case of Nehmer.  See Nehmer, No. CV-86- 6160.  The claim was granted and the Veteran was awarded service connection for Parkinson's disease on a presumptive basis due to exposure to herbicides during service in the Republic of Vietnam, and assigned an effective date of July 28, 2006, the date of his original service connection claim. 

The Veteran submitted his "Notice of Disagreement" (NOD) in June 2011 disagreeing with both the initial rating assigned, and the effective date.  The Veteran contends service connection should be retroactively applied to 2005 because he lost his job due to Parkinson's in 2005.  The RO only developed the increased rating aspect of his appeal, which the Veteran continued to appeal to the Board.  As noted above, the Veteran has since withdrawn his appeal pending before the Board.
The Veteran's withdrawal, however, does not encompass the pending earlier effective date appeal he initiated in June 2011.

Accordingly, that claim must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.
 
Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative a statement of the case as to the issues of entitlement to an effective date earlier than July 28, 2006 for the grant of service connection for Parkinson's disease. The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). If a timely substantive appeal is not filed, the claim should not be certified to the Board. If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


